Citation Nr: 0616266	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04- 29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the head, to include injury to the scalp with tissue and 
hair loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression, to include as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 until 
November 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran has 
a skin disability of the head, to include a scalp injury with 
tissue and hair loss, that is causally related to active 
service.

2.  The competent evidence does not include a diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  A skin disability of the head, to include a scalp injury 
with tissue and hair loss, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  PTSD with depression was not incurred or aggravated by 
active service, nor proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claims in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2003 and June 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the March 2004 Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The VCAA letters noted above did not include information that 
a disability rating and effective date would be assigned in 
the event of award of any benefit sought.  However, inasmuch 
as service connection is not established for any disability 
at issue, the assignment of a disability rating and/or an 
effective date is rendered moot.  As such, there is no 
prejudice to the veteran in adjudication of the appeal.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  Because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to him.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post service treatment and examinations.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim, to include testimony provided at an 
October 18, 2005 hearing before a Hearing Officer at the 
Lincoln, Nebraska RO.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Analysis

Service connection - skin disability of the head, to include 
scalp injury, tissue and hair loss

The veteran contends that he suffered a head injury during 
service, which required sutures.  He further states that he 
was given some cream to use about the scalp which burned.  
The veteran stated in a VA examination dated in January 2004 
that he believes the use of this cream is the cause of his 
hair loss.  Further, the notice of disagreement dated in 
November 2003, filed on behalf of the veteran by his 
representative, stated the veteran's hair loss can be 
attributed to a skin ailment contracted in service.  The NOD 
points to a report of medical record dated March 11, 1952 
which provides a diagnosis of the dermatitis about the 
veteran's face, arms, and hands.  The veteran's 
representative contends that this skin ailment could be a 
cause of the veteran's current scalp disability.

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  A diagnosis of seborrheic 
dermatitis was reported on clinical evaluation in April 1984.  
Physical examination revealed 3 - 4 cm epithelialization, tan 
in color, with 3 small erythematous macula versicolor pustule 
also in the scalp.  It was noted that the veteran scratched 
and rubbed his head a lot.  Male pattern alopecia was 
diagnosed on clinical evaluation in June 1984.  A superficial 
scar with inflammation was also noted.  The impression was 
male pattern alopecia, no relationship with ointment used 
before.  The veteran underwent a VA examination in January 
2004 to determine whether the veteran's skin condition in 
service is related to his current scalp condition and whether 
it is at least as likely as not that the treatment he 
received in service for a skin condition is related to his 
baldness.  The VA examiner conducted a thorough review of the 
veteran's claims file and referenced a June 1984 treatment at 
the Omaha VAMC by a dermatologist.  The dermatologist in June 
1984 diagnosed the veteran with alopecia.  The veteran also 
reported to the VA examiner during the January 2004 VA 
examination that he had some temporal hair loss prior to the 
military.  The VA examiner concluded that the veteran has had 
longstanding and ongoing male pattern baldness, which was 
going to happen no matter what he applied to his scalp and 
that it is not likely that the application of cream in 1952 
caused his hair loss.  The VA examiner also concluded that he 
could find no relationship at all between the veteran's 
current scalp condition and the skin ailment he suffered 
about the face, arms, and hands in 1952.

It is also not clear whether veteran suffered a head injury 
while in service.  The veteran contends that he suffered a 
wound to the head which required sutures.  The veteran 
provided a detailed description of the alleged incident to a 
VA examiner during a January 2001 VA examination.  The VA 
examiner did not have access to the veteran's claims file and 
therefore could not verify the veteran's account of the 
event.  The veteran's service medical records are negative 
for any head injuries.  Further, the veteran has stated on 
numerous occasions that his hair loss is attributed to an 
undocumented head injury while in service.  However, the 
veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The evidence of record fails to demonstrate an in-service 
incurrence or aggravation of a head injury.  Further, the 
evidence of record shows current alopecia, initially 
demonstrated years after military service, and the competent 
evidence of record does not otherwise relate his present 
alopecia to military service. As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service connection - PTSD

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
psychoneurosis associated with military duty was diagnosed in 
January 1957.  No pertinent clinical findings were reported 
at that time.  Subsequent thereto, however, the evidence of 
record fails to demonstrate a diagnosis of PTSD.  Without a 
diagnosis of PTSD, service connection may not be established.  
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Moreover, the veteran is not service connected for 
any disability and therefore cannot establish service 
connection on a secondary basis.  

In conclusion, the competent evidence fails to establish that 
the veteran has PTSD with depression attributable to active 
service or to a service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a skin disability of the head, to 
include scalp injury with tissue and hair loss, is denied.

Service connection for post-traumatic stress disorder (PTSD), 
to include as secondary to service-connected disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


